On a former day of this term the judgment of the District Court of Montgomery county denying appellant bail was reversed and bail granted in the sum of ten thousand dollars. Appellant has filed a motion for rehearing herein requesting that same be granted to the extent of reducing said bail to the sum of five thousand dollars, for the reason that it is impossible for the appellant to make bail in so large a sum, and that same is excessive.
Upon a careful review of the evidence, in connection with appellant's motion for rehearing, we have reached the conclusion that the amount of appellant's bail should be reduced and his bond fixed in the sum of five thousand dollars. To this extent the rehearing is granted with instructions that upon his execution of the proper bond in said sum he shall be discharged as provided by law.
Bail reduced.